DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	              Restriction by original presentation  	This is in response to Applicant’s amendment filed on October 31, 2021.  
Newly submitted claims 1-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: directed to generating system information with value tag identifying user equipment validity (Claim 6, for example). 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  

Accordingly, claims 1-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Communication

  Any inquiry concerning this communication or earlier communications from the examiners should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.   
    The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
(703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the  Electronic  Business Center (EBC) at 866-217-9197 (toll free).

	/DIANE D MIZRAHI/            Primary Examiner, Art Unit 2647                                                                                                                                                                                            
Diane.Mizrahi@USPTO.gov